Mr. Acting Chief Justice Hernández
delivered the opinion of the court.
By judgment of the District Court of Mayagüez of January 11 of the current year, Dionisio Ulises Pabón was found guilty of the offense of disturbing the public peace, and thereupon sentenced to pay a fine of $25 or in default to be imprisoned in jail for 10 days, and to pay the costs of the proceedings.
The defendant took an appeal from that judgment to this Supreme Court, but no bill of exceptions or statement of facts has been received nor has the appellant made any written or oral allegation in his defense.
It appears from the transcript of the record that upon arraignment the defendant demurred to the complaint on the ground that the acts charged did not constitute a public offense, and this demurrer was overruled by order of the 11th of said month 'of January.
The complaint as drawn by the complainant, Francisco . Moya, makes the offense consist of the fact that “on November 16 of last year, at 10:15 a. m., in the municipal court of *199San Grermán, Dionisio Ulises Pabón conducted himself in a disorderly and offensive manner towards Francisco Moya, calling him ‘malcriado’ and thus disturbed the public peace, in accordance with the provisions of section 358 of the Penal Code in force.”
We have examined section 358 invoked by the complainant, and relating it with the act complained of, we do not find in the latter the elements which go to make up the offense defined in said section.
We have also examined the other sections of Title XV of the Penal Code which bears the caption of “Crimes against the public peace,” and we do not find that the act complained of is comprised in any of them as a punishable act.
Paying special attention to section 368 in which the act complained of is comprised, according to the fiscal, we are of the opinion that the word “malcriado” addressed by the defendant to the complainant, is not in its nature of such scope and force that it could disturb the peace or tranquillity of the latter, in view of the terms in which the complaint is drawn, in which it is not even alleged that the word was said in a loud voice and in a threatening tone or in a noisy and offensive manner.
Furthermore the word “malcriado” in itself is not rude nor unseemly.
The act complained of not constituting a crime against the public peace, we are of the opinion that the lower court erred in making the order of January 11 last, overruling the demurrer to the complaint, and, therefore the judgment appealed from should be reversed and Dionisio Ulises Pabón acquitted, without costs.

Reversed.

Justices Figueras, MacLeary and Wolf concurred.